DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-7, 15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to video coding.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “for each of a plurality of determination blocks including at least four of the processing blocks, determines quantization control to be performed on the determination block by determining whether at least two of the at least four processing blocks included in the determination block have different motion vectors so as to determine whether the determination block is located in a boundary region between a foreground and a background in the current frame and (ii) determines the quantization control for the determination block according to whether the determination block is located in the boundary region, and inversely quantizes the determination block by the quantization control determined for the determination block.” 
The closest prior art found was KOBAYASHI (JP 2011130050 A), hereinafter referred to as KOBAYASHI and KIUCHI (US 20110273449 A1) hereinafter referred to as KIUCHI.
KOBAYASHI pertains to an image encoding device that compresses and encodes moving image data, and more particularly to an image encoding device that adaptively controls quantization in accordance with characteristics of an image comprising a quantization control 
Independent claims 15 and 18 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 1, 2, 5-7 and 17 are allowed for the reasons concerning the independent claims.
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486